     Case 5:20-cv-00117 Document 24 Filed on 02/02/21 in TXSD Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 LAREDO DIVISION

 UNITED STATES OF AMERICA              §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 5:20-CV-117
                                       §
 127.5432 ACRES OF LAND, MORE OR       §
 LESS, SITUATE IN WEBB COUNTY,         §
 STATE OF TEXAS; AND RICHARD           §
 HAYNES II, ET AL.                     §
                                       §
                    Defendants.        §
______________________________________________________________________________

 UNOPPOSED MOTION OF THE UNITED STATES OF AMERICA TO WITHDRAW
            THE MOTION FOR ORDER OF IMMEDIATE POSSESSION
______________________________________________________________________________

       The United States moves to withdraw its Motion for Order of Immediate Possession (Dkt.

No. 11) without prejudice. Additionally, the United States moves for the Court to set a Status

Conference after March 22, 2021.

       1. On September 17, 2020, the United States filed an Opposed Motion for Order of

Immediate Possession (Dkt. No. 11).

       2. On October 29, 2020, Defendant filed its opposition to the United States’ motion for

possession (Dkt. No. 19). On November 10, 2020, the United States filed a reply to the Defendant’s

opposition to the motion for possession (Dkt No. 20).

       3. On January 20, 2021, President Joseph R. Biden, Jr. issued the Proclamation on the

Termination of Emergency with Respect to the Southern Border of the United States and

Redirection of Funds Diverted to Border Wall Construction (Proclamation No. 10142, 86 Fed.

Reg. 7225 (Jan. 27, 2021)). The Proclamation directed the United States to “pause work on each

                                             Page 1 of 5
                     Unopposed Motion to Withdraw Motion for Order of Possession
      Case 5:20-cv-00117 Document 24 Filed on 02/02/21 in TXSD Page 2 of 5




construction project on the southern border wall, to the extent permitted by law, as soon as possible

but in no case later than seven days from the date of this proclamation.” Id. Further, the

Proclamation directed a plan to be developed no later than March 21, 2021 (60 days from the date

of the Proclamation) for redirecting funding and repurposing contracts. Id.

       4. On January 22, 2021, the Court ordered the United States to supplement its Motion for

Order of Immediate Possession by February 3, 2021 to provide:

                 (1) a statement of whether the United States intends to pursue this lawsuit

                 in general and the motion for order of immediate possession in particular,

                 and (2) further proof of either additional bona fide negotiations with

                 Defendants as to the acquisition of the right of entry or a statement that the

                 parties remain unable to reach an agreement at a price satisfactory to the

                 United States for the purchase of the right of entry it seeks in this case. The

                 proof of bona fide negotiations must include a statement of the last offers

                 made by each of the parties.

(Dkt. No. 22).

       5. In light of the Presidential Proclamation cited above, the United States requests the

Court to withdraw its Motion for Order of Immediate Possession without prejudice in order for the

plan to redirect funds and repurpose contracts to be developed as specified in the Presidential

Proclamation.

       6. Additionally, the United States requests a status conference on a date after March 22,

2021, in order to update the Court on whether the United States intends to pursue this lawsuit

and/or a new Motion for Order of Immediate Possession.



                                                Page 2 of 5
                        Unopposed Motion to Withdraw Motion for Order of Possession
         Case 5:20-cv-00117 Document 24 Filed on 02/02/21 in TXSD Page 3 of 5




           7. The United States has not engaged in further negotiations with the Landowner since

July 2020 as negotiations had reached an impasse. In so far as it is still relevant, the United States

position is unchanged, in that the United States maintains that is has fully complied with the

requirements under 8 U.S.C. § 1103(b). The United States deposited the nominal amount of $100

which is the same amount it has filed in other cases in which it has sought a right of entry. 1 United

States v. 127.5432 Acres of Land, More or Less, Situate in Webb County, State of Texas, and Ricard

Haynes II, ET Al. (S.D. Tex. 2008) (“The negotiation condition may also be satisfied where the

owner is willing to sell only at a price which the condemning party deems excessive. If it becomes

apparent that no agreement can be made at a price satisfactory to the condemning party, the

condemner need not make any further effort to reach an agreement.”) (internal citations omitted).

See also, Constitution Pipeline Co., LLC v. A Permanent Easement for 0.25 Acres, 2015 WL

12564217, *2 (NDNY Feb. 24, 2015) (stating, in a discussion of good faith negotiations pursuant

to the Natural Gas Act, 15 U.S.C. § 717f, that “[d]efendant’s disagreement with plaintiff's

valuation and his reservations about the pipeline itself do not militate against a finding of good

faith, nor does plaintiff’s alleged statement that if defendant did not accept plaintiff’s offer,

plaintiff would exercise its right of eminent domain.”).

                                               Conclusion

           The United States prays that this Court grant its Motion to Withdraw the Motion for

Order of Immediate Possession (Dkt. No. 11) without prejudice to refile the same. Additionally,

the United States prays that this Court grant a status conference on a date after March 22, 2021.




1
    Dkt. No. 6.
                                                 Page 3 of 5
                         Unopposed Motion to Withdraw Motion for Order of Possession
     Case 5:20-cv-00117 Document 24 Filed on 02/02/21 in TXSD Page 4 of 5




                                   Certificate of Conference

       I certify that on January 28, 2021, Assistant United States Attorney P. Conner Kirtley

contacted Attorney Ricardo de Anda, who stated he did not oppose this Motion.




                                                      Respectfully submitted,

                                              By:      s/ Chanmealea Thou
                                                       CHANMEALEA THOU
                                                       Assistant United States Attorney
                                                       Southern District of Texas No. 3596627
                                                       California Bar No. 326469
                                                       11204 McPherson Road, Suite 100A
                                                       Laredo, Texas 78045
                                                       Telephone: (956) 721-4977
                                                       Facsimile: (956) 992-9425
                                                       E-mail: Chanmealea.Thou2@usdoj.gov
                                                       Attorney-in-Charge


                                                      And


                                               By:    /P. Conner Kirtley_______________
                                                      P. CONNER KIRTLEY
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 3563689
                                                      Oklahoma Bar No. 32440
                                                      11204 McPherson Road, Suite 100A
                                                      Laredo, Texas 78045
                                                      Telephone: (956) 723-6523
                                                      E-mail: Philip.Kirtley@usdoj.gov
                                                      Attorney for the United States of America




                                             Page 4 of 5
                     Unopposed Motion to Withdraw Motion for Order of Possession
      Case 5:20-cv-00117 Document 24 Filed on 02/02/21 in TXSD Page 5 of 5




                                  CERTIFICATE OF SERVICE

        I, Chanmealea Thou, Assistant United States Attorney for the Southern District of Texas,

do hereby certify that on February 2, 2021, I served the foregoing using the Court’s ECF

notification system on all parties in this case.



                                                    By: s/ Chanmealea Thou
                                                       CHANMEALEA THOU
                                                       Assistant United States Attorney




                                               Page 5 of 5
                       Unopposed Motion to Withdraw Motion for Order of Possession
